On Application for Rehearing.
Fenner, J.
The learned and ingenious brief of counsel for relators, after receiving our earnest consideration, fails to convince us that there is involved in this controversy a “ matter in dispute or fund to be distributed exceeding one thousand dollars exclusive of interest.” Save in certain enumerated cases, of which this is not one, the Constitution has fixed a purely pecuniary standard by which our appellate jurisdiction is measured and defined. We cannot, and will not, supplant this standard by another of our own creation.
We approve and follow the doctrine of the first Supreme Court of Louisiana, as announced by its great Chief Justice: “In our opinion, no Court should be more scrupulously cautious than this of overleaping its constitutional and legal barriers, because it' is a' Court of final resort and no other Court can correct its abuses. Let authority be once assumed under the pretense that it is impliedly granted, and liberty must soon make room for arbitrary power.”
Laverty vs. Duplessis, 2 M. 57.
*113Far better that the most important controversies should submit to the determination of inferior tribunals, than that this Court should set the pernicious example of overstepping the limits of the powers conferred upon it by the Constitution.
The rehearing is refused.
Levy, J., absent.